Citation Nr: 0529330	
Decision Date: 11/02/05    Archive Date: 11/14/05

DOCKET NO.  04-00 166A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUES

1.  Entitlement to service connection for degenerative 
arthritis of the right ankle.

2.  Entitlement to service connection for a right leg 
disability.

3.  Entitlement to service connection for degenerative 
arthritis of the right hip.

4.  Entitlement to service connection for a left knee 
disability.


ATTORNEY FOR THE BOARD

Panayotis Lambrakopoulos, Counsel






INTRODUCTION

The veteran served on active duty from February 1946 to 
August 1946, from March 1947 to March 1950, and from April 
1950 to August 1969.  The veteran has indicated that prior 
summaries have not correctly identified his active service or 
the branches of the United States Armed Forces in which he 
served; the above listing is based on all available verified 
service records.

This appeal comes before the Board of Veterans' Appeals 
(Board) from an October 2002 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Nashville, Tennessee, that denied service connection for 
disabilities of the right ankle, right leg, and right hip.  
In March 2003, the RO denied service connection for a left 
knee disability (degenerative joint disease status post left 
knee replacement).  

In 2003, the veteran revoked the authority of his prior 
representative.  He has not appointed any other 
representative.

The Board REMANDS the appeal to the RO via the Appeals 
Management Center (AMC), in Washington, DC.  VA will notify 
the veteran when further action is required of him.


REMAND

Additional development is necessary in this case.

Service connection is in effect for a lumbar spine disability 
(post-operative residuals of herniated nucleus pulposus), 
which has been rated 40 percent disabling since 1969.  Since 
this rating has been in effect for more than 20 years, it is 
"protected."  38 U.S.C.A. § 110 (West 2002); 38 C.F.R. 
3.951(b) (2004).  

In January 1959, the veteran reported left knee pain for the 
past three weeks.  There had been no definite history of 
trauma or locking.  He only had aching and stiffness.  An X-
ray showed no bone abnormalities.

Subsequently, in 1966, the veteran injured his back in a car 
accident, eventually requiring a laminectomy and bilateral 
foraminotomy at the L4 and L5 levels in 1967 due to 
degenerative disc disease and herniated nucleus pulposi.  

EMG testing of all four extremities in August 1968 showed 
normal enervation of all muscle studies.  A May 1969 
retirement physical examination report noted slight decrease 
in strength in the lower extremities and slight hyperthesia 
of the dorsum of the right foot and the medial aspect of the 
right lower leg.  On the accompanying medical history report, 
the veteran described difficulty walking due to pain 
radiating through the hips and legs due to back movement.  A 
June 1969 medical board report, prepared for an Air Force 
Physical Evaluation Board, listed diagnoses of back pain, 
post-operative status laminectomy L5 and bilateral 
foraminotomy L4, L5 with marked limitation of trunk flexion; 
sensory neuropathy of the ulnar nerve of the left hand, 
etiology undetermined; bilateral high frequency hearing loss; 
and post-traumatic right elbow joint deformity.  It was noted 
that the veteran wore continuous back support and used a cane 
to walk in connection with the back disorder.  

On VA examination in October 1969, the veteran reported 
having pain in his back and in his right lower extremity.  
The examination report described "a good deal of pain 
lancinating into the right lower extremity whereas prior to 
[lumbar spine] operation this was the manifestation on the 
left."  It was also noted that it was painful to manipulate 
the sacroiliacs and hips

Non-VA medical records from 1987 and 1988 reflect complaints 
involving the back, right hip, right knee, and legs.  A non-
VA doctor's medical records from February 1988 described a 
possible busted knee cap on the left.  In August 1988, the 
veteran reported back, hip, and leg problems.  A November 
1988 progress note mentioned bursitis and arthritis in the 
hands, shoulders, neck, elbow, and knees.  The progress note 
also described the veteran's difficulty using his right ankle 
and heel for the past 20 years when he "busted" the right 
ankle and heel in service.  

A January 1999 VA X-ray showed early osteoarthritic changes 
of the right hip, but no evidence of fracture, dislocation, 
or other acute pathology.

The veteran reported knee pain in April 2001.  In August 
2001, he complained of low back pain radiating down his leg

Diagnoses on a November 2003 VA spine examination report 
included degenerative arthritis of the right hip and of the 
right ankle and status post bilateral total knee replacement.  
The examiner opined that the veteran's service-connected 
lumbar spine disease and herniated disc did not cause 
degenerative arthritis of the right hip, knee, or ankle.  He 
stated, "In other words, the right leg condition was not 
caused by his service-connected back condition."  The 
examiner noted that he could not find anything in the medical 
record about the right ankle fracture, but that the veteran 
certainly had degenerative arthritis of the right ankle.  The 
examiner also concluded that it was more probable than not 
that the right hip arthritis was not directly or secondarily 
related to the service-connected back disability.  He noted 
that he would submit additional comment after an MRI that was 
scheduled for January 2004, but there is no record of such an 
addendum.  (Incidentally, the examiner also opined that the 
veteran's right knee disability had its initial onset during 
active service; service connection for a right knee 
disability has been separately established.)

Remand is necessary for the following reasons.

First, the veteran maintains that he injured his right ankle 
while disembarking from an aircraft at Westover Air Force 
Base or Westover Field in Massachusetts in 1951 or 1952.  The 
veteran's service medical records do not refer to any such 
injury.  In the interest of thoroughness, on remand, the RO 
should request copies of any clinical records or 
hospitalization reports from the medical facilities at 
Westover Air Force Base from mid-1951 to early 1952.

Second, the veteran has often maintained that VA has copies 
of all relevant records, since he hand-carried many medical 
records to the Alvin C. York VA Medical Center in Tennessee 
at some point in the past.  In light of the veteran's 
statements to that effect and in view of the fact that RO has 
exhausted its duties to assist the veteran by contacting the 
medical providers individually, mostly without success, the 
Board finds that the veteran has placed VA on notice of the 
possible existence of these private medical records at an 
alternative location, within the collection of medical 
records maintained at a VA medical facility.  On remand, the 
RO should request copies of all records maintained by the 
Alvin C. York VA Medical Center that relate to the veteran, 
including any private medical records that the veteran has 
submitted to that VA facility.  

Third, the November 2003 VA examination is inadequate for VA 
purposes.  

In the examination report, the examiner described various in-
service low back problems and surgery, but there is no 
mention of any documented in-service complaints of right hip 
and right lower extremity problems associated with the 
residuals of the veteran's in-service low back injury.  Thus, 
the examination did not consider the in-service descriptions 
of right hip and right leg problems that were mentioned in 
connection with the lumbar spine residuals.

In addition, the examiner addressed only whether the service-
connected back disability caused the right hip and right leg 
problems.  However, service connection may be granted for a 
"[d]isability which is proximately due to or the result of a 
service-connected disease or injury."  38 C.F.R. § 3.310(a) 
(2004); see Harder v. Brown, 5 Vet. App. 183, 187-89 (1993).  
That regulation has been interpreted to permit service 
connection for the degree of disability resulting from 
aggravation to a non-service-connected disability by a 
service-connected disability.  See Allen v. Brown, 7 Vet. 
App. 439, 448 (1995) (en banc).  At best, the examiner spoke 
in terms of a direct or secondary relationship to service, 
but it is not clear if this encompasses consideration of 
aggravation of non-service-connected disabilities by a 
service-connected disability (i.e., the back disability).  On 
remand, the examination should include a discussion of 
whether any service-connected disability (such as the right 
knee or the low back) has caused or aggravated the claimed 
non-service-connected disorders (right hip, right leg, or 
left knee).

Moreover, it is unclear from the X-ray and examination 
reports whether the veteran's right ankle was examined for 
any evidence of an old fracture or similar bony abnormality.  
The November 2003 X-ray report only indicated that 
"arthritic changes affect the right ankle"; the diagnosis 
on the examination report was degenerative arthritis of the 
right ankle.  The veteran, however, maintains that he 
fractured or suffered serious damage to his right ankle while 
descending from a ladder at Westover Field in Massachusetts 
in 1951 or 1952.  He has even submitted  service personnel 
documents from 1951 and 1952 that describe a transfer request 
and other assignments in an effort to corroborate the 
occurrence of a right ankle fracture.  In view of this 
history and the ambiguity in the November 2003 X-ray report, 
on remand, the veteran's right ankle should be examined (via 
X-ray and/or MRI) for any evidence of an old fracture.

The examiner also indicated that an addendum would be 
forthcoming after an MRI study that was scheduled for January 
2004.  The claims folder does not include any such addendum 
to the November 2003 report.  The examiner's desire to see 
the results of the future MRI study indicates the possible 
relevance of additional clinical and diagnostic findings to 
the final conclusions of the examination. 

Finally, the precise nature of the neurological aspects of 
the veteran's service-connected low back disability is highly 
relevant to the claim for service connection for a right leg 
disability.  The RO had scheduled the veteran for a follow-up 
examination in 2004, but the veteran refused to appear for 
that examination.  The Board must remind the veteran that the 
duty to assist is not a one-way street.  The veteran is 
required to cooperate to the extent possible.  See Wood v. 
Derwinski, 1 Vet. App. 190 (1991).  The veteran has indicated 
that he is not obligated to report for any additional VA 
examination.  However, as the RO pointed out in April 2005 
supplemental statement of the case, service connection is now 
in effect for a low back disability, and the rating criteria 
for spinal disabilities now explicitly contemplate the 
assignment of separate ratings for "any associated objective 
neurologic abnormalities."  38 C.F.R. § 4.71a, General 
Rating Formula for Diseases and Injuries of the Spine, Note 1 
(2004).  More detailed examination is essential to permit VA 
to determine if separate service connection and a separate 
evaluation are warranted for any neurologic abnormalities of 
the right hip or right leg that are associated with the 
service-connected low back disability.  If the veteran 
continues to refuse to report for such the necessary 
examination, VA will have no choice but to review the claims 
for service connection for a right hip disability and for a 
right leg disability on the basis of the evidence already of 
record.  See 38 C.F.R. § 3.655(b) (2004).

Accordingly, the Board REMANDS the case for the following 
actions:

1.  Request copies of any clinical 
records or hospitalization reports from 
the medical facilities at Westover Air 
Force Base from mid-1951 to early 1952.

2.  Request copies of all records 
maintained by the Alvin C. York VA 
Medical Center that relate to the 
veteran, including any private medical 
records that the veteran has submitted 
to that VA facility and any medical 
records dated from 1969 to the present.

3.  Schedule the veteran for a new VA 
examination.  The examiner must review 
the claims folder, including all the 
service medical records and the post-
service medical records.  

-- The examiner must discuss 
all symptomatology involving 
the right hip, right leg, left 
knee, and right ankle.  

-- All necessary diagnostic 
procedures must be performed 
at this time, including any 
necessary X-rays and/or MRIs 
of the affected areas.  

-- The examiner must discuss 
whether there is any evidence 
of any old fracture or other 
abnormality involving the 
right ankle, in addition to 
the arthritic changes 
documented in November 2003.

-- The examiner should discuss 
all objective neurological 
abnormalities associated with 
the service-connected low back 
disability, especially with 
respect to the veteran's right 
hip and right leg.

-- The examiner must discuss 
whether any service-connected 
disability (in particular, the 
low back or right knee 
disabilities) have either 
caused or aggravated any of 
the claimed disorders (the 
right hip, the right leg, the 
left knee, or the right 
ankle).

4.  Thereafter, readjudicate the claims 
for service connection for disabilities 
of the right hip, right leg, left knee, 
and right ankle, both on a direct and 
secondary basis, as well as considering 
whether any of those disabilities is 
aggravated by the veteran's service-
connected back disability.  If any of 
the decisions remains adverse to the 
veteran, provide him with a supplemental 
statement of the case and the 
appropriate opportunity to respond.  
Then, return the case to the Board for 
its review, as appropriate.

The veteran has the right to submit additional evidence and 
argument on the matters the Board is remanding remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).  The RO must 
treat these claims expeditiously.  Claims remanded by the 
Board or by the United States Court of Appeals for Veterans 
Claims must be handled expeditiously.  See The Veterans 
Benefits Act of 2003, Pub. L. No. 108-183, § 707(a), (b), 117 
Stat. 2651 (2003) (codified at 38 U.S.C. §§ 5109B, 7112 (West 
Supp. 2005).



	                  
_________________________________________________
	HARVEY P. ROBERTS
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2004).
 
 
 
 


